Name: 96/208/EC: Council Decision of 11 March 1996 confirming Commission Regulation (EC) No 2914/95 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Decision
 Subject Matter: trade policy;  iron, steel and other metal industries;  tariff policy;  cooperation policy;  European Union law
 Date Published: 1996-03-19

 Avis juridique important|31996D020896/208/EC: Council Decision of 11 March 1996 confirming Commission Regulation (EC) No 2914/95 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries Official Journal L 068 , 19/03/1996 P. 0029 - 0029COUNCIL DECISION of 11 March 1996 confirming Commission Regulation (EC) No 2914/95 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries (96/208/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (1), and in particular Article 16 (8) thereof,Whereas, by Regulation (EC) No 2914/95 (2), the Commission took measures introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries;Whereas a Member State has referred the Commission's decision to the Council in accordance with the procedure laid down in Article 16 (7) and (8) of Regulation (EC) No 3285/94;Having taken cognizance of the reasons for Regulation (EC) No 2914/95,HAS DECIDED AS FOLLOWS:Article 1 Commission Regulation (EC) No 2914/95 of 18 December 1995 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries, is hereby confirmed.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 11 March 1996.For the CouncilThe PresidentL. DINI(1) OJ No L 349, 31. 12. 1994, p. 53. Regulation as amended by Regulation (EC) No 139/96 (OJ No L 21, 27. 1. 1996, p. 7).(2) OJ No L 305, 19. 12. 1995, p. 23.